DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because a number of the drawings are either blacked out or too light, leaving the details of the Figures unclear. For example, the spectrogram of Figure 3 is completely blacked out, and the spectrogram of Figure 4 appears to be off in its grey scale. It appears as if the newly submitted drawings were. Overall, the bottom figure of each of Figures 3-12, and the top portion of Figure 13 are unclear. The same is true for the two bottom figures of Figure 16. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3 are objected to because of the following informalities: Each of claims 1-3 end in a semicolon. The Examiner suggests replacing the semicolon with a period unless additional steps were meant to be present in the claims. The verbs at the beginning of each of the steps in claim 1 should end in “ing” (e.g. Configuring, Storing, Repeating, Recording). The term “a” should be added before the phrase “signal processing module” in each of claims 1-3. The term “the” should be added before the term “remainder” in step (e) of each of the claims. The term “a” should be added after the term “Configure” in step (b) of claim 3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the phrase “the EEG sampling rate” in lines 2-3. There is insufficient antecedent basis for this recitation in the claim as the claim does not previously mention sampling an EEG signal. The Examiner suggests amending the phrase to read “an EEG sampling rate”. The same indefiniteness and suggestion apply to the preamble of claims 2 and 3. Claim 1 recites the phrase “said computer” in line 1 of step (a). This phrase lacks proper antecedent basis. Step (b) recites the phrase “said EEG recording”. This phrase lacks proper antecedent basis as the claim does not previously recite recording an EEG signal. The phrase “equal in number to said sampling rate of said EEG recording” in step present correlation coefficients”. Step (j) of claims 1-3 recites the phrase “as prescribed by computer program”. It is unclear what is meant by the use of this phrase. Clarification is requested. Claim 2 recites the phrase “said EEG” in line 3. This phrase lacks proper antecedent basis. Claim 2 recites that a processor (of the preamble) is configured to configure a computer system. This wording renders the claim indefinite as it is unclear how a processor would configure a computer system to perform functions. Does Applicant intend for the claim to recite that a processor causes a computer system to perform functions? Clarification is requested. Step (b) of claim 2 also refers to “said EEG” and “said EEG recording”, but as mentioned above, the claim does not previously mention acquiring or recording an EEG signal. The phrase “said computer system disc storage” in step (f) of claim 2 lacks proper antecedent basis. Step (f) recites the phrase “said first section of EEG”, which also lacks proper antecedent basis. It is also unclear as to what recognizes the column as corresponding to said first section of EEG. Claim 3 is directed to a computer program product for calculating a correlation coefficient 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a method or system comprising a computer configured to align a center point of a single-period single frequency sinusoid with a recorded center point of a section of an EEG recording, and to calculate a correlation coefficient between the single-period single frequency sinusoid and the section of the EEG recording, in combination with the other claimed steps or elements.
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner was unable to find any prior art pertinent to the Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791